DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is in response to applicant’s amendment/response filed on 12/13/2020, which has been entered and made of record. Claims 1, 11, and 16 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application.
The double patenting rejection is withdrawn in view of the approved terminal disclaimer.

Response to Arguments
Applicant's arguments filed on 12/13/2020 have been fully considered but they are not persuasive. 
Applicant submits “Dougherty merely teaches scaling by "a sample e-reader device 100" "fixed layout pages to fit the size of a display screen" that is part of the "sample e-reader device 100" itself In view of such teachings, Dougherty does not disclose or suggest "determining one or more adjustments to the second dimensions to scale the content of the application to the first dimensions of the target display device," as recited in applicant's independent claim 1." (Remarks, p.9). 
The examiner disagrees with Applicant’s premises and conclusion.  

The arguments regarding independent claims 11 and 16 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-9, 11-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourbigharaz (US 20130113783 A1), in view of Dougherty et al. (US 20130007602 A1).

Regarding Claim 1, Pourbigharaz discloses A method of displaying content of an application on a target display device having first dimensions (¶7 reciting “[a] method of controlling a display to present a three-dimensional (3D) image”. ¶49 reciting “[a] difference between source and destination dimensions”, where the destination dimensions correspond to the first dimensions of the target display device.), comprising: 
at an electronic device including a display module for enabling display on the target display device (Fig. 3 showing an image processing module 340 including a 3D display processing module 332 (corresponding to a display module) for enabling display on the target display device 310. ¶46 reciting “[3D] display processing module 332 may read first and second image data 321, 323 from frame buffer(s) 330, and process first and second image data 321, 323 for presentation via screen 312.”): 
receiving a request to display an image, the image having second dimensions distinct from the first dimensions; (¶49 reciting “[a] difference between source and destination dimensions”, where the source corresponds to the image to be displayed, which has dimensions distinct from the destination dimensions, i.e. the first dimentsions. Fig. 9, 901 showing receive, by a host controller, 3D image data. ¶108 disclosing receiving a request to display a 3D image, and reciting “[r]eceives first image data that corresponds to a left image of a three-dimensional (3D) image, and second image data that corresponds to a right image of the 3D image (901).”)
determining one or more adjustments based on the difference of the second dimensions and the first dimensions of the target display device (¶49 reciting “[h]ost controller 315 may also scale image data based on a difference between source and destination dimensions”.); and
causing the display module to scale the image according to the one or more adjustments, thereby enabling the content to be displayed on the target display device.  (¶46 disclosing the display model processing the image data for displaying on the screen 312, and reciting “[3D] display processing module 332 may read first and second image data 321, 323 from frame buffer(s) 330, and process first and second image data 321, 323 for presentation via screen 312”. Further, ¶49 reciting “[h]ost controller 315 may also scale image data based on a difference between source and destination dimensions”. Furthermore, ¶57-59 disclosing the display processing module 332/326 scales image data.)
	However, Pourbigharaz does not explicitly disclose the displayed image being the content of the application, and determining one or more adjustments to the second dimensions to scale the content of the application to the first dimensions of the target display device.
	It is obvious that the image data stored in a database could be generated by an application. In addition, Dougherty teaches “[A] scaling mechanism for an electronic reader device is also disclosed for scaling fixed layout pages to fit the size of a display screen of the reader device” (ABS). ¶20 recites “[I]n some embodiments where the page size of a fixed layout page according to associated page size information is larger display screen of an e-reader device, the rendering mechanism scales the fixed layout page, including the visual content assigned to the page by the publisher, so that the fixed layout page and the assigned visual content fit entirely on the display screen.” Thus Dougherty teaches displaying content of an publishing application, and adjusting the dimension of the image to fit the display screen, i.e. the first dimensions of the target display device.
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Pourbigharaz) to display content generated by an application and to scale the content dimensions to fit the display device (taught by Dougherty). The suggestions/motivations would have been that “the fixed layout page and the assigned visual content fit entirely on the display screen”, and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Pourbigharaz in view of Dougherty discloses The method of claim 1, wherein the target display device has a fixed orientation, and the content of the application is configured to be displayed according to a second orientation.  (Proubigharaz, ¶36 disclosing the target display device has a fixed orientation, and reciting “host device 115 may receive an indication to modify an orientation of a displayed 3D image 111A with respect to a fixed physical orientation of display 110.” As shown in Fig. 1, the displayed 3D image 111A/111B is configured to be displayed according to a second orientation.)

Regarding Claim 3, Pourbigharaz in view of Dougherty discloses The method of claim 1, further comprising: 
determining whether the application is able to adjust, in part, the content from the second dimensions to the first dimensions of the target display device; and 
in accordance with a determination that the application is able to adjust, in part, the content from the second dimensions to the first dimensions of the target display device, determining, in part, the one or more adjustments to the second dimensions by the application.  
(Dougherty, ¶35 teaching the application may be capable of scaling the content to the dimensions of the screen on display device, and reciting “In some embodiments, the functionality described herein is provided at least in part by the application 112. . . . For example, when the application 112 has a fixed layout page of an electronic publication to scale and render, the application 112 may invoke services of the operating system 114 to determine device-specific information such as the current aspect ratio, size, dimensions, orientation, etc. of the screen on display device 116. The application 112 may then use the device-specific information to scale the fixed layout page and the visual content assigned to it. ” The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 4, Pourbigharaz in view of Dougherty discloses The method of claim 1, wherein the application is one of a plurality of applications that are installed on the electronic device to run thereon, and the application is configured to provide the content in either one of a portrait orientation and a landscape orientation. (Dougherty, ¶34 reciting “storage(s) 106 store at least several sets of executable instructions, including . . .  and an application 112. The processor(s) 102 . . ., and execute the application 112 to provide additional, specific functionality. For purposes of the present invention, the application 112 may be any type of application that renders electronic publications on a screen of display device 116.” Further, ¶70 teaching the content may be in a portrait orientation or a landscape orientation. The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 5, Pourbigharaz in view of Dougherty discloses The method of claim 1, wherein determining the one or more adjustments to the second dimensions to scale the content of the application to the first dimensions of the target display device includes determining optimal dimensions for scaling the content of the application of the electronic device for display on the target display device.  (Dougherty, ¶20 reciting “[I]n some embodiments where the page size of a fixed layout page according to associated page size information is larger in at least one dimension (e.g., width or height) than the display screen of an e-reader device, the rendering mechanism scales the fixed layout page, including the visual content assigned to the page by the publisher, so that the fixed layout page and the assigned visual content fit entirely on the display screen.” The suggestions/motivations for 

Regarding Claim 7, Pourbigharaz in view of Dougherty discloses The method of claim 5, wherein an optimal aspect ratio of the determined optimal dimensions is the same as a second aspect ratio corresponding to the second dimensions of the content of the application.  (Dougherty, ABS reciting “A scaling mechanism for an electronic reader device is also disclosed for scaling fixed layout pages to fit the size of a display screen of the reader device while maintaining the aspect ratio”. The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 8, Pourbigharaz in view of Dougherty discloses The method of claim 1, further comprising: 
obtaining metadata concerning the content of the application by the display module, wherein the display module is configured to determine whether the application is able to scale the content based on the metadata concerning the application.  (Dougherty, ¶77 teaching metadata specifying the dimensions of the content to be used by the device, and reciting “the publisher specifies the dimensions (e.g., width and height in pixels) of the layout viewport for a content document by including, in the electronic publication, metadata that specifies the dimensions of the smaller than the screen aspect ratio and the page height is greater than the height of the display screen, then the rendering mechanism selects a target height such that the fixed layout page, when scaled for display, may be displayed entirely on the display screen. If the page dimensions are such that the page size is smaller than the size of the display screen in both width and height, the rendering mechanism may not perform any scaling of the fixed layout page.” The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 9, Pourbigharaz in view of Dougherty discloses The method of claim 8, wherein the metadata is stored on the electronic device, retrieved from a remote database over a communication network interface, or provided by the application.  (Dougherty, Fig. 2 showing a hierarchical file system view of an example electronic publication. ¶48 teaching “ the META-INF folder may contain other 

Regarding Claim 11, Pourbigharaz in view of Dougherty discloses An electronic device, for displaying content of an application on a target display device having first dimensions (Pourbigharaz, ¶6 reciting “a host controller”), comprising: 
one or more processors (Pourbigharaz, ¶44 reciting “ image processing module 340 may include a digital signal processor (DSP), central processing unit (CPU)”); and 
memory storing one or more programs to be executed by the one or more processors, wherein the memory is configured to store a display module for enabling display on the target display device, the one or more programs comprising instructions for: (Pourbigharaz, ¶115-116 reciting “The techniques additionally, or alternatively, may be realized at least in part by a computer-readable communication medium that carries or communicates code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer.
[0116] The instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry.”) 
receiving a request to display the content of the application, the content having second dimensions distinct from the first dimensions; 
determining one or more adjustments to the second dimensions to scale the content of the application to the first dimensions of the target display device; 23and
060963-7438-UScausing the display module to scale the content of the application according to the one or more adjustments, thereby enabling the content to be displayed on the target display device.  
(See Claim 1 rejections for detailed analysis.)()()

Regarding Claim 12, Pourbigharaz in view of Dougherty discloses The electronic device of claim 11, wherein the one or more programs further comprise instructions for: 
determining whether the application is able to adjust, in part, the content from the second dimensions to the first dimensions of the target display device; and 
in accordance with a determination that the application is able to adjust, in part, the content from the second dimensions to the first dimensions of the target display device, determining, in part, the one or more adjustments to the second dimensions by the application.  
(Dougherty, ¶35 teaching the application may be capable of scaling the content to the dimensions of the screen on display device, and reciting “In some embodiments, the functionality described herein is provided at least in part by the application 112. . . . For example, when the application 112 has a fixed layout page of an electronic publication to scale and render, the application 112 may invoke services of the operating system 

Regarding Claim 13, Pourbigharaz in view of Dougherty discloses The electronic device of claim 11, wherein a first orientation of the target display device is distinct from a second orientation associated with the content of the application, and the one or more programs further comprise instructions for: 
displaying the content of the application with the second orientation (Proubigharaz, ¶36 disclosing the target display device has a fixed orientation, and reciting “host device 115 may receive an indication to modify an orientation of a displayed 3D image 111A with respect to a fixed physical orientation of display 110.” As shown in Fig. 1, the displayed 3D image 111A/111B is configured to be displayed according to a second orientation. ) and an aspect ratio corresponding to the second dimensions associated with the application. (Dougherty, ABS reciting “A scaling mechanism for an electronic reader device is also disclosed for scaling fixed layout pages to fit the size of a display screen of the reader device while maintaining the aspect ratio”. The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 14, Pourbigharaz in view of Dougherty discloses The electronic device of claim 11, wherein the one or more programs further comprise instructions for: 
displaying the content of the application with a second orientation (Proubigharaz, ¶36 disclosing the target display device has a fixed orientation, and reciting “host device 115 may receive an indication to modify an orientation of a displayed 3D image 111A with respect to a fixed physical orientation of display 110.” As shown in Fig. 1, the displayed 3D image 111A/111B is configured to be displayed according to a second orientation. ) and with an aspect ratio that is distinct from a first aspect ratio of the target display device and a second aspect ratio associated with the application. (Proubigharaz, ¶48 disclosing applying different scaling ratios to the image data, and thus an aspect ratio that could be different than the first aspect ratio and the second aspect ratio.)

Regarding Claim 16, Pourbigharaz in view of Dougherty discloses A non-transitory computer readable storage medium storing one or more programs configured for execution by an electronic device with a target display device having first dimensions, the one or more programs comprising instructions for: 24 060963-7438-US
at the electronic device, wherein the electronic device includes a display module for enabling display on the target display device: 
receiving a request to display content of an application, the content having second dimensions distinct from the first dimensions; 
determining one or more adjustments to the second dimensions to scale the content of the application to the first dimensions of the target display device; and
causing the display module to scale the content of the application according to the one or more adjustments, thereby enabling the content to be displayed on the target display device.  
(See Claim 1 and 11 rejections for detailed analysis.)

Regarding Claim 17, Pourbigharaz in view of Dougherty discloses The non-transitory computer readable storage medium of claim 16, wherein the one or more programs further comprise instructions for: 
determining whether the application is able to adjust, in part, the content from the second dimensions to the first dimensions of the target display device; and 
in accordance with a determination that the application is able to adjust, in part, the content from the second dimensions to the first dimensions of the target display device, determining, in part, the one or more adjustments to the second dimensions by the application.  
(Dougherty, ¶24 teaching determining if the application is able to perform any scaling of the content and reciting “For example, if the page aspect ratio is larger than the screen aspect ratio and the page width is greater than the width of the display screen, then the rendering mechanism may select a target width for the fixed layout page such that the fixed layout page, when scaled for display by the rendering smaller than the screen aspect ratio and the page height is greater than the height of the display screen, then the rendering mechanism selects a target height such that the fixed layout page, when scaled for display, may be displayed entirely on the display screen. If the page dimensions are such that the page size is smaller than the size of the display screen in both width and height, the rendering mechanism may not perform any scaling of the fixed layout page.” The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 18, Pourbigharaz in view of Dougherty discloses The non-transitory computer readable storage medium of claim 16, wherein the application is configured to generate the request, and the display module is configured to determine whether the application is able to scale the content of the application.  
(Dougherty, as explained in the Claim 17 rejections, ¶24 teaching determining if the application is able to perform any scaling of the content. ¶24 further teaching “the rendering mechanism” determines if and how much scaling is done. Pourbigharaz discloses the display module being a rendering mechanism. Thus the combination would have taught the limitations of Claim 18. The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 19, Pourbigharaz in view of Dougherty discloses The non-transitory computer readable storage medium of claim 16, wherein the one or more programs further comprise instructions for: 
determining a standard aspect ratio designated for a type of the application.  (Dougherty, ¶73 reciting “the publisher specifies the aspect ratio of the layout viewport for a content document ”. The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Claims 6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourbigharaz (US 20130113783 A1), in view of Dougherty et al. (US 20130007602 A1), and further in view of Chen et al. (US 20080007648 A1).

Regarding Claim 6, Pourbigharaz in view of Dougherty discloses The method of claim 5.
However, Pourbigharaz in view of Dougherty does not explicitly disclose wherein an optimal aspect ratio of the determined optimal dimensions is different than a second aspect ratio of the second dimensions, such that displaying the content of the application with the optimal aspect ratio uses a larger percentage of the target display device than is used when displaying the content with the second aspect ratio.  

It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Pourbigharaz in view of Dougherty) to scale the content to a different aspect ratio to fill up the display (taught by Chen). The suggestions/motivations would have been for fill up the display area (¶20), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 20, Pourbigharaz in view of Dougherty and Chen discloses The non-transitory computer readable storage medium of claim 16, wherein the one or more programs further comprise instructions for: 
displaying the content of the application with an optimal aspect ratio that is configured to use a larger percentage of the target display device than those used when the content is displayed with a first aspect ratio of the target display device or a second aspect ratio associated the application. (Chen, ¶20. See Claim 6 rejections for detailed analysis.)

Claims 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourbigharaz (US 20130113783 A1), in view of Dougherty et al. (US 20130007602 A1), and further in view of Park. (US 20100225669 A1).

Regarding Claim 10, Pourbigharaz in view of Dougherty discloses The method of claim 1.
However, Pourbigharaz in view of Dougherty does not explicitly disclose 
enabling display of the content of the application on the target display device, including centering the displayed content of the application at the center of the target display device.  
It is well known to one with ordinary skill, in the art at the time of the invention, that if the aspect ratio of the image is not equal to the aspect ratio of the display device, and the output image is scaled proportionally to maintain the requested aspect ratio, an effect called "pillarbox" or “letterbox” would be shown, in which the output is centered on the display screen, and black bars placed on the sides or top and bottom of the scaled source image. In addition, Park teaches a “letterbox” effect in Fig. 2A, and ¶39 recites “If the aspect ratio of the image is not equal to the aspect ratio of the display unit 20, an effect shown in FIG. 2A may occur”. In other words, Park teaches centering the displayed output of the application at the center of the screen.


Regarding Claim 15, Pourbigharaz in view of Dougherty and Park discloses The electronic device of claim 11, wherein the one or more programs further comprise instructions for: 
enabling display of the content of the application on the target display device, including blacking out regions of the target display device not displaying the content of the application.  (Park, Fig. 2A and ¶39. See Claim 10 rejections for detailed analysis.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611